57 N.Y.2d 883 (1982)
Harold Carlucci et al., Plaintiffs, and Osborne Hill Grocery, Inc., Appellant,
v.
Poughkeepsie News-Papers, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Decided October 14, 1982.
Richard I. Goldsand for appellant.
Robert C. Bernius for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER concur; Judge GABRIELLI taking no part.
*884MEMORANDUM.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs.
*885We do not reach the issue of gross irresponsibility decided by the Appellate Division because we conclude, as a matter of law, that the article was not of and concerning the corporation. The reading public acquainted with the parties and the subject (see Sydney v Macfadden Newspaper Pub. Corp., 242 N.Y. 208, 214) could not take the article, which never mentioned the corporation, stated that the individual named was the owner of the store and referred only to his gambling activity, as "of and concerning" the corporation, the more particularly because a corporation cannot be arrested.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.